DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note that this Requirement for Unity of Invention includes both a restriction between groups of claims as well as a requirement for an election of species. In order for a reply to this restriction requirement to be deemed compliant, the response must include both an election of a group of claims (I-III beginning on page 3) and an election of species (I-X beginning on page 3). Subsequent examination would be directed towards any claims which are included in both the elected group and the elected species.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 drawn to an ice cube dispensing unit.
Group II, claims 11-15, drawn to an ice cube producing unit having adjacent ice forming chambers.
Group III, claim 16-20, drawn to an ice cube producing unit having a liquid distribution passage.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Figures 3, 4a-4d, 5a-5b having a vertical axis flexible helical driving element
Species II: Figures 6a-6d having a vertical axis driving element comprising three flanges having a long angular extension and lower angle.
Species III: Figures 7a-7d having a vertical axis driving element comprising three flanges having a short angular extension and higher angle/
Species IV: Figure 8  having a vertical axis driving element comprising a stiff helical flange and a wall portion with a spring biasing mechanism.
Species V: Figure 9 having a driving element oriented about a horizontal axis with stiff paddle wheel configuration and an elastically biased wall portion.
Species VI: Figure 10 having a driving element oriented about a horizontal axis with flexible flanges.
Species VII: Figure 11 having a driving element oriented about a horizontal axis with stiff wall and flanges but the hub is mounted on a spring loaded axle.
Species VIII: Figure 12 having fixed a linear reciprocating element with barbs and a spring loaded wall
Species IX:  Figure 13 having a spring loaded reciprocating element and a fixed wall both having barbed elements.
Species X: Described on page 10 paragraph 2, (another embodiment not shown) having two or more sliding portions arranged beside each other.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 2 and 11-20
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
There is no technical relationship among all of the inventions since none of the features of claims 1-10 are present in claims 11-20, nor are any of the features of claims 11-15 present in claims 1-10 or 16-20, nor are any of the features of claims 16-20 present in claims 1-15. Accordingly, there is no feature common to all of the claims which can link all of the claims as 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CASSEY D BAUER/Primary Examiner, Art Unit 3763